                                                                   F!LED IN OPEN COURT~

                                                                   ONpu&~~~
                                                                      US D1suict Court
                                                                      Eastem Distrl~ of NC
                     UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                           WESTERN DIVISION

                               No.   5: 2 \-{J2-2J-J30 (I)
, UNITED STATES OF AMERICA                    )
                                              )
              V.                              )
                                              )
SAMUEL UGBERAESE                              )             INDICTMENT
  a/k/a "Putsammy," and                       )
                                              )
OLUWADAMILARE KOLAOGUNBULE                    )
  a/k/a "Dare"                                )


      The Grand Jury charges that, at all relevant times:

                               - Introduction

      1.      The term "romance scam" refers to a type of criminal scheme in which

scammers create fake profiles_ on Internet dating sites for the purpose of identifying

and exploiting victims for profit. In a typical scenario, the scammers feign romantic
                                                               '
interest in the victims in order to gain their affection and trust. Upon doing so, the

scammers use false pretenses, often fabricated personal emergencies, as a means of

manipulating victims into sending money and performing other tasks on their behalf.

      2.      The term "Drop Account" refers to a bank account used, in whole or in

part, to receive, move, process, convert, and obscure criminal proceeds, including

funds obtained or derived from romance scam victims.

      3.      SAMUEL UGBERAESE, a/k/a "Putsammy," ("UGBERAESE") was a

Nigerian citizen residing in South Africa. In or about September 2014, UGBERAESE

applied for and obtained a tourist visa to enter the United States. In or about



           Case 5:21-cr-00027-BO Document 1 Filed 01/22/21 Page 1 of 9
December 2014, UGBERAESE entered the United States and established residency

in the Atlanta, Georgia area until in or about June 2016, when his visa was cancelled

by border authorities at Hartsfield-Jackson Atlanta International Airport in Atlanta,

Georgia.

       4.      OLUWADAMILARE                       KOLAOGUNBULE,               a/k/a       "Dare,"

("KOLAOGUNBULE") was a naturalized United States citizen, originally from

Nigeria, residing in the Atlanta, Georgia area. KOLAOGUNBULE owned "DSC

Exports LLC" and "Belmont Integrated Logistics LLC," purported businesses

incorporated in the State of Georgia.

       5.      KOLAOGUNBULE opened, maintained, and controlled multiple Drop

Accounts, including the accounts listed below:

 Opening:-         Finaiicial h1S:tttutiop. ·. '      AccountNo. ·             .Register(ld     '.

  Date                          .
                                                      (Last Fou.r} ·         Account Holder
 12/16/02     Navy Federal Credit Union                *****2700       Oluwadamilare Kolaogunbule
 07/12/06     Bank of America                          *****8885       Oluwadamilare Kolaogunbule
 09/28/12     JPMorgan Chase                           *****9600       Oluwadamilare Kolaogunbule
 03/16/13     Wells Fargo                              *****9365       Oluwadamilare Kolaogunbule
 08/12/16     JPMorgan Chase                           *****3655       DSC Exports
 10/28il6     Navy Federal Credit Union                *****7091       DSC Exports
 01/17/17     Fifth Third Bank                         *****8994       DSC Exports
 08/29/17     SunTrust Bank                            *****0617       DSC Exports
 12/14/17     Delta Community Credit Union             *****3521       Belmont Integrated Logistics

                                         COUNT ONE

       6.      The preceding paragraphs are re-alleged and incorporated by reference.

as if fully set forth herein.

       7.      Beginning no later than in or about 2014, and continuing until at least

m or about 2018, in the Eastern District of North Carolina and elsewhere, the

defendant,


                                       2
            Case 5:21-cr-00027-BO Document 1 Filed 01/22/21 Page 2 of 9
                              SAMUEL UGBERAESE,
                                a/k/a "Putsammy,"

did knowingly and willfully combine, conspire, confederate, and agree with other

persons, known and unknown to the Grand Jury, to knowingly devise a scheme and

artifice to defraud, and to obtain money and property, by means of materially false

and fraudulent pretenses, representations, and promises (the "scheme to defraud"),

and for the purpose of executing and attempting to execute the scheme to defraud did

knowingly and willfully transmit and cause to be transmitted by means of wire

communication, in interstate and foreign commerce, writings, signs, signals, pictures,

and sounds, in violation of Title 18, United States Code, Section 1343.

                             Object of the Conspiracy

      8.        It was the obj~ct of the conspiracy that UGBERAESE and his co-

conspirators conducted romance scams targeting female victims in the United States

and elsewhere for the purpose of enriching themselves and each other with the

unlawful proceeds of such scams.

                                Manner and Means

      Among the manner and means used to effect and accomplish the object of the

conspiracy included, but were not limited to, the following:

      9.       It was part of the conspiracy and scheme to defraud that UGBERAESE

and his co-conspirators conducted. romance scams by targeting victims on online

dating websites.

      10.      It was further part of the conspiracy and scheme to defraud that

UGBERAESE and his co-conspirators initiated, promoted, and exploitedJraudulent


                                          3
            Case 5:21-cr-00027-BO Document 1 Filed 01/22/21 Page 3 of 9
and fictitious romantic relationships with the targeted victims for the purpose of

obtaining money from them.       To form romantic relationships with the victims,

UGBERAESE and his co-conspirators used phone conversations, emails, and other

methods of electronic communication.

      11.    It was. further part of the conspiracy and scheme to defraud that

UGBERAESE and his co-conspirators used false stories and promises to convince the

victims to transfer money on their behalf.

      12.    It was further part of the conspiracy and scheme to defraud that .

UGBERAESE and his co-conspirators used Drop Accounts to receive, transfer, and

otherwise convert fraudulently obtained funds from victims.

      13.    It was further part of the conspiracy and scheme to. defraud that

UGBERAESE and his co-conspirators caused the. victims to use the wires to transfer

money to the Drop Accounts. Thereafter, the victim funds were disbursed by using

wires to transfer money to other accounts, by initiating account transfers to other

accounts at the same bank, by withdrawing sums of money, and by transferring funds

to other individuals and entities.

                                     Overt Acts

      In furtherance of the conspiracy, and to achieve the unlawful objects thereof,

one or more of the co-conspirators committed and caused to be committed the

following overt acts, among others; in the Eastern District of North Carolina and

elsewhere:




                                     4
         Case 5:21-cr-00027-BO Document 1 Filed 01/22/21 Page 4 of 9
       Jane Doe 1

       14.      Jane Doe 1 was a resident of Charleston County, South Carolina. In

 2014, Jane Doe 1 met an individual who identified himself as "Paul Edward" on

www.chemistry.com, a dating website. "Edward" claimed to hail from Ireland and

have a teenage daughter. "Edward" was, in fact,, a :fraudulent persona associated

with UGBERAESE.

       15.      "Edward" told Jane Doe 1 that he was a civil engineer and had accepted

work on a project in South Africa. Shortly after his arrival, "Edward" told Jane Doe

 1 that a site worker on the project. was injured and he was responsible for the

 associated financial costs. "Edward" continued to report a series of emergencies in

order to support requests for more money from Jane Doe 1.

       16.      Jane Doe 1 transferred funds to various accounts at "Edward's"

 direction, including Drop Accounts maintained by KOLAOGUNBULE at Bank of

America and Wells Fargo.

       JaneDoe2

       17 ..    Jane Doe 2 was a resident of Wake County, North Carolina, within the

Eastern District of North Carolina. In 2016, a co-conspirator contacted Jane Doe 2

on Match.com, a dating website. The co-conspirator introduced Jane Doe 2 to his

· "friend," an individual identifying himself as "Michael Alex". "Alex" claimed he was

 an engineer working on a project in South Africa.
                                                                               '
       18.      "Alex" sent photographs of himself to Jane Doe 2 and communicated

with her on the phone and through emails and text messages.



                                        5
             Case 5:21-cr-00027-BO Document 1 Filed 01/22/21 Page 5 of 9
       19.      After winning Jane Doe 2's trust by falsely professing his romantic

 interest, "Alex" solicited Jane Doe 2 to wire money to third parties. At "Alex's"

 direction, Jane Doe 2 wired funds to various Drop Accounts.

       20.      On August 30, 2017, for example, Jane Doe 2 wired $10,000 to a Drop

 Account at Navy Feder~l Credit Union ending 7091. The account was registered to

 DSC Exports and maintained and controlled by KOLAOGUNBULE.

       21.      On August 30, 2017, UGBERAESE sent the following text message to

 KOLAOGUNBULE: "pls check navy federal for l0K."

       22.      On or about September 1, 2017, UGBERAESE sent the following text

 message to KOLAOGUNBULE (errors in original): "Hello Uncle. What's happening?

 People are calling me nor stop."

       23.      On or about September 1, 2017, KOLAOGUNBULE responded to

 UGBERAESE with the following text message (errors in original): "Wat ·do you mean

 wats happening? We will do better in communication, be rest assured ur funds are

very safe and u shld know that by now."

       Jane Doe 3

       24.      Jane Doe 3 was a resident of Wake County, North Carolina, within the

 Eastern District of North Carolina. In 2017, a co-conspirator contacted Jane Doe 3

 on Match.com. The co-conspirator introduced Jane Doe 3 to his "friend," an individual

. identifying himself as "Timothy Greene".     "Greene" claimed he had accepted an
                                                                1·

engineering contract in Cape Town, South Africa.




                                           6
             Case 5:21-cr-00027-BO Document 1 Filed 01/22/21 Page 6 of 9
       25.    "Greene" sent photos of himself to Jane Doe 3 and communicated with

her by electronic means. The photos matched the photos that "Michael Alex" had

sent to Jane Doe 2 above.

       26.    "Greene" convinced Jane Doe 3 to make wire transfers to a Drop Account

at JPMorgan Chase ending 3655. The account was registered to DSC Exports and

maintained and controlled by KOLAOGUNBULE.

       All in violation of Title 18, United States Code, Sectio.n 1349.

                                    COUNT TWO

       27.    The preceding paragraphs are re-alleged and incorporated by reference

as if fully set forth herein.

       28.    Beginning in or about 2014, and continuing until at least in or about

2018, in the Eastern District of North Carolina and elsewhere, the defendants,

                            SAMUEL UGBERAESE,
                              a/k/a "Putsammy,"
                                      and
                       OLUWADAMILARE KOLAOGUNBULE,
                                 a/k/a "Dare,"

did knowingly and willfully combine, conspire, confederate, and agree with. other

persons, known and unknown to the Grand Jury, to commit an offense against the

United States, that is, to knowingly. conduct financial transactions affecting

interstate and foreign commerce, which financial transactions involved the proceeds

of specified unlawful activity-namely, the proceeds of conspiracy to commit wire

fraud, in violation of Title 18, United States Code, Section 1349-knowing that the

property involved in the financial transactions represented the proceeds of some form



                                           7
          Case 5:21-cr-00027-BO Document 1 Filed 01/22/21 Page 7 of 9
of unlawful activity, and knowing that the transactions were designed, in whole or in

part, to conceal and disguise the nature, location, sop.rce, ownership, .and control of      -/~
                            vt\l~f11l                           ·                        ~(}, -
proceeds of said specified lawful activity, in violation of Title 18, United States Code,

Section 1956(a)(l)(B)(i).

       Al.l in violation of Title 18, United States Code, Section 1956(h).

                                FORFEITURE NOTICE

       Notice i$ hereby given that all right, title and interest in the property described

herein is subject to forfeiture.

       Upon conviction of any offense charged herein constituting "specified unlawful

activity" (as defined in 18 U.S.C. §§ 1956(c)(7) and 1961(1)), or a conspiracy to commit

such offense, the defendant shall forfeit to the United States, pursuant to 18 U.S.C.

§ 981(a)(l)(C), as made applicable by 28 U.S.C. § 2461(c), any property, real or

personal, which constitutes or is derived from proceeds traceable to the said offense.

       Upon conviction of any violation of 18 U.S.C. §§ 1956, 1957 or 1960 charged

herein, the defendant shall forfeit to the United States, pursuant to 18 U.S.C.

§ 982(a)(l), any property, real or personal, involved in such offense, or any property

traceable to such property.

      The. forfeitable property includes, but is not limited to, the following:

       Forfeiture Money Judgment:

       a) A sum of money representing the gross proceeds of the offense(s) charged

          herein against SAMUEL UGBERAESE, in the amount of at least

          $2,367,520.



                                            8
          Case 5:21-cr-00027-BO Document 1 Filed 01/22/21 Page 8 of 9
      b) A sum of money representing the value of the property involved in the

          money    laundering    offense(s)     charged     herein   against   SAMUEL

         UGBERAESE and OLUWADAMILARE KOLAOGUNBULE,                              in the

          amount of at least $2,367,520.

      If any of the above-described forfeitable property, as a result of any act or

omission of a defendant: cannot be located upon the exercise of due diligence; has

been transferred or sold to, or deposited with, a third party; has been placed beyond

the jurisdiction of the court; has been substantially diminished in value; or has been

commingled with other property which cannot be divided without difficulty; it is the

intent of the United States, pursµant to Title 21, United States Code, Section 853(p),

to seek forfeiture of any other property of said defendant up to the value of the

forfeitable property described above.


                                        ATRUE~LL


                                        .l!_?RIWERSON          .

                                        Date:    /
                                                  I
                                                    /,a.j '2a'ZI


ROBERT J. HIGDON, JR.
United States Attorney


~
Assistant United States Attorney
Criminal Division




                                           9
         Case 5:21-cr-00027-BO Document 1 Filed 01/22/21 Page 9 of 9
